Citation Nr: 1302634	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-49 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for an absent kidney, claimed as a kidney disorder, claimed as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for a kidney disorder, tinnitus, and a thyroid condition.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and, in December 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) on the issue of loss of one kidney.  Because the Veteran has maintained throughout the appeal that he is claiming entitlement to service connection for the loss (dissolution) of a kidney, the Board has characterized the matter as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In a July 2012 rating decision, the RO granted service connection for tinnitus and a thyroid condition.  As the July 2012 rating action represents a full grant of the benefits sought with respect to those issues, they are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977).  In July 2012, the RO also issued a supplemental statement of the case (SSOC) reflecting continued denial of the claim for service connection for an absent kidney.

In October 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the October 2012 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides during service, he has not been diagnosed with a kidney disorder recognized by VA as etiologically related to herbicide exposure.

3.  There is no competent evidence even suggesting that there is a exists a medical nexus between an absent kidney and any incident of the Veteran's service or  service-connected disability; in fact, the only medical opinion on the question of etiology indicates that his absent kidney is not associated with herbicide exposure or diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for an absent kidney, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.
 are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet.App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed.Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet.App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an April 2008 November 2007 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the October 2012 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed additional medical evidence pertinent to the present appeal that has been carefully reviewed by the Board.  The Board also finds that no additional RO action to further develop the record in connection with the claim for an absent kidney, prior to appellate consideration, is required.  

Although the claims file reflects that the Veteran has reported undergoing a preoperative MRI in (approximately) the year 2000 that revealed his missing kidney, he has not presented any such medical records or identified them so that VA could obtain them on his behalf.  VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  See also Swann v. Brown, 5 Vet.App. 229, 233 (199).  In any event, this evidence is not shown to have any bearing on the appeal, as, during the October 2012 Board hearing, the Veteran testified that he did not learn that he was missing a kidney until 2010, after commencing his appeal.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the specific claim on appeal.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate development action and that no further action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet.App. 309 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. 

At the outset, the Board notes that the Veteran does not contend, and the evidence does not indicate, that his kidney dissolved or otherwise disappeared during, or within one (1) year of, service.  In this regard, service treatment records reflect no complaint, finding, or diagnosis of kidney disorder.  Rather, in various written statements and in hearing testimony, the Veteran has expressed his belief that his kidney dissolved after service as a result of his service-connected diabetes mellitus and/or his in-service herbicide exposure.

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed.Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.

After a full review of the record, including the medical evidence and statements made by the Veteran and on his behalf, the Board finds that service connection for his absent kidney is not warranted on a primary or secondary.

The Veteran claims entitlement to service connection for a kidney disorder, specifically an absent or "dissolved" kidney, as due to his exposure to herbicides while stationed in Vietnam and/or as secondary to his service-connected diabetes mellitus.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)) and 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service records reflect that he had service in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides during his period of service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed.Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed.Reg. 32,540 (June 8, 2010).

As dissolving/disappearing kidney is not among the disabilities listed at 38 C.F.R. § 3.309(e), the Veteran is not entitled to presumptive service connection on this basis.  However, this does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994).  As discussed immediately below, the Board finds there is no other basis for an award of service connection for an absent kidney in this case.

First, as noted above, there is nothing in the Veteran's service records to indicate that one of his kidneys ceased functioning and/or disappeared during service or shortly after service.  Rather, the Veteran has informed his VA health care providers that he first learned that he had a nonfunctional kidney in connection with a pre-operative MRI conducted in approximately 2000.  See report of August 2005 VA Agent Orange Protocol Examination.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000); Shaw v. Principi, 3 Vet.App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's absent kidney and any incident of his service or his service-connected diabetes mellitus.  None of the VA medical records treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented any such existing medical evidence or opinion. 

An August 2004 private treatment record reflects that the Veteran had been newly diagnosed with diabetes mellitus.  He was afforded a VA Agent Orange Protocol Examination in August 2005.  The examining physician interviewed and examined the Veteran, observing his report of having a non-functional kidney identified via MRI in 2000.  However, the physician stated "the only condition which I found on this examination which is currently considered related to Agent Orange is his diabetes."  In January 2006, the Veteran underwent a VA examination in regard to his claim for service connection for diabetes mellitus.  The physician summarized his treatment history, examined him, discussed the severity of his diabetes, and identified conditions caused by his diabetes (erectile dysfunction, eye problem, peripheral arterial disease/high blood pressure, neuropathy) and a condition aggravated by diabetes (tinea cruris).  The examiner stated "the diabetes does not affect the kidneys."  A March 2008 treatment note refers to diabetes as without additional complications.  

In March 2010, the Veteran was afforded another VA examination for evaluation of his service-connected diabetes mellitus.  The interview portion of the examination report reflects that the Veteran "describe[d] no effect on the kidneys."  Although the examiner identified several diagnosed disabilities as etiologically related to diabetes (peripheral arterial disease, neuropathy, and erectile dysfunction as complications of diabetes; essential hypertension as aggravated by diabetes), the examiner concluded that there were no secondary renal (kidney) complications.

On follow up appointment in June 2010, the Veteran informed his primary care provider that he had a history of "small" kidney.  The physician ordered an ultrasound of the kidneys which was performed in July 2010 and revealed that the left kidney was normal, but the right kidney was not present.  Subsequent treatment records reflect diagnoses of a "unilateral" kidney and diabetes mellitus without complication.  Although a December 2010 prescription drug request states the Veteran had been diagnosed with "diabetes mellitus w/ kidney disease," the text of the request explains that the drug that was being requested is used therapeutically in patients with non-diabetic kidney disease."  VA treatment notes generated after that rug request (in March 2012, December 2011, August 2011,  March 2011) continue to confirm the Veteran's diabetes as "DM w/o complications."  

As indicated, there is no medical evidence even suggesting that the Veteran's absent kidney is in any way due to in-service injury or disease.  To the contrary, the medical opinion evidence of record reflects otherwise:  in August 2005, a physician conducting a VA Agent Orange Protocol Examination opined that diabetes mellitus was the only complication the Veteran experienced as a result of in-service herbicide exposure; January 2006 and March 2010 VA examiners opined that service-connected diabetes did not result in renal complication.  Further, although the record reflects that the Veteran has been prescribed medication to protect the function of his remaining kidney, treatment records generated after the March 2010 VA diabetes examination continue to reflect his diagnosis as "DM Type II DM w/o complications."  See VA treatment notes dated March 2012, December 2011,  August 2011,  March 2011, and September 2010.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., indicating that there exists a medical nexus between the Veteran's absent kidney and either service or service-connected disability.  Furthermore, on these facts, VA is not required to arrange for him to undergo additional VA examination or to otherwise obtain a medical opinion in this regard.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service -or, as appropriate, service-connected disability- but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  In this appeal, the claim does not meet the requirements to obtain a VA medical opinion.  Specifically, the record contains competent, probative medical evidence indicating that the Veteran's absent kidney is not due to any in-service herbicide exposure, or to his service-connected diabetes.  Although no medical opinion has been obtained as to whether or not he has an absent kidney as the result of any other incident of his active duty service, a remand of this case for an examination or to obtain an opinion as to any such etiology would, in essence, improperly place the examining physician in the Board's role of a fact finder.  In other words, any medical opinion which provided a nexus between the Veteran's absent kidney and any incident of his military service other than his diabetes and his presumed exposure to herbicides would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   

Further, as the Veteran does not contend, and the evidence does not suggest, that his absent kidney resulted from any other incident of service or other service-related disability, no additional examination/medical opinion is required.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is only obligated to address and develop theories of entitlement that are fairly raised by an appellant's pleadings or by the record:

[T]he duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that "indicates" that the disability "may be associated" with the claimant's military service. 38 U.S.C. § 5103A(d)(2)(B).  If Congress had wanted the Secretary to automatically provide an examination on all possible theories, then section 5103A would not read the way it does.  In this regard, we note that if the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is necessarily not prejudicial.

Robinson v. Peake, 21 Vet. App. 545, 553 (2008).

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's absent kidney and his service, to include as due to his presumed exposure to herbicides, and/or his service-connected diabetes mellitus, the Board notes that the matter of the medical etiology of the disability under consideration is one within the province of trained professionals.  See Jones v. Brown, 7 Vet.App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to have appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet .App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, lay assertions of medical nexus have no probative value in this appeal.

For all the foregoing reasons, the claim for service connection for an absent kidney, claimed as a kidney disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus,  must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).


ORDER
 
Service connection for an absent kidney, claimed as a kidney disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


